Title: To James Madison from James Simpson, 7 April 1804 (Abstract)
From: Simpson, James
To: Madison, James


7 April 1804, Tangier. No. 76. “I avail of this opportunity of the Vessel by which Mr Thom returns to the United States, to hand you translation of His Imperial Majestys Letter in answer to that I had the honour of writing to advise the arrival of the Gun Carriages.
“On the 24th last Month I had the honour to receive your Letter of the 26th December, which it is impossible for me to answer by this conveyance. The Letter for the Emperour will be forwarded to meet him at Mequinez, so soon as we hear of his leaving Morocco, which we daily expect.”
